Rule 704. Opinion on an Ultimate Issue(a) In General — Not Automatically Objectionable. An opinion is not objectionable just because it embraces an ultimate issue. (b) Exception. In a criminal case, an expert witness must not state an opinion about whether the defendant did or did not have a mental state or condition that constitutes an element of the crime charged or of a defense. Those matters are for the trier of fact alone. Notes (Pub. L. 93–595, §1, Jan. 2, 1975, 88 Stat. 1937; Pub. L. 98–473, title II, §406, Oct. 12, 1984, 98 Stat. 2067; Apr. 26, 2011, eff. Dec. 1, 2011.) Notes of Advisory Committee on Proposed Rules The basic approach to opinions, lay and expert, in  these rules is to admit them when helpful to the trier of fact. In order  to render this approach fully effective and to allay any doubt on the  subject, the so-called “ultimate issue” rule is specifically abolished  by the instant rule. The older cases often contained strictures against  allowing witnesses to express opinions upon ultimate issues, as a  particular aspect of the rule against opinions. The rule was unduly  restrictive, difficult of application, and generally served only to  deprive the trier of fact of useful information. 7 Wigmore §§1920, 1921;  McCormick §12. The basis usually assigned for the rule, to prevent the  witness from “usurping the province of the jury,” is aptly characterized  as “empty rhetoric.” 7 Wigmore §1920, p. 17. Efforts to meet the felt  needs of particular situations led to odd verbal circumlocutions which  were said not to violate the rule. Thus a witness could express his  estimate of the criminal responsibility of an accused in terms of sanity  or insanity, but not in terms of ability to tell right from wrong or  other more modern standard. And in cases of medical causation, witnesses  were sometimes required to couch their opinions in cautious phrases of  “might or could,” rather than “did,” though the result was to deprive  many opinions of the positiveness to which they were entitled,  accompanied by the hazard of a ruling of insufficiency to support a  verdict. In other instances the rule was simply disregarded, and, as  concessions to need, opinions were allowed upon such matters as  intoxication, speed, handwriting, and value, although more precise  coincidence with an ultimate issue would scarcely be possible. Many modern decisions illustrate the trend to abandon the rule completely. People v. Wilson, 25 Cal.2d 341, 153 P.2d 720 (1944), whether abortion necessary to save life of patient; Clifford-Jacobs Forging Co. v. Industrial Comm., 19 Ill.2d 236, 166 N.E.2d 582 (1960), medical causation; Dowling v. L. H. Shattuck, Inc., 91 N.H. 234, 17 A.2d 529 (1941), proper method of shoring ditch; Schweiger v. Solbeck, 191 Or. 454, 230 P.2d 195 (1951), cause of landslide. In each instance the opinion was allowed. The abolition of the ultimate issue rule does not  lower the bars so as to admit all opinions. Under Rules 701 and 702,  opinions must be helpful to the trier of fact, and Rule 403 provides for  exclusion of evidence which wastes time. These provisions afford ample  assurances against the admission of opinions which would merely tell the  jury what result to reach, somewhat in the manner of the oath-helpers  of an earlier day. They also stand ready to exclude opinions phrased in  terms of inadequately explored legal criteria. Thus the question, “Did T  have capacity to make a will?” would be excluded, while the question,  “Did T have sufficient mental capacity to know the nature and extent of  his property and the natural objects of his bounty and to formulate a  rational scheme of distribution?” would be allowed. McCormick §12. For similar provisions see Uniform Rule 56(4);  California Evidence Code §805; Kansas Code of Civil Procedures  §60–456(d); New Jersey Evidence Rule 56(3). Amendment by Public Law 1984 —Pub. L. 98–473 designated existing provisions as subd. (a),  inserted “Except as provided in subdivision (b)”, and added subd. (b). Committee Notes on Rules—2011 Amendment The  language of Rule 704 has been amended as part of the general restyling of the  Evidence Rules to make them more easily understood and to make style and  terminology consistent throughout the rules. These changes are intended to be  stylistic only. There is no intent to change any result in any ruling on  evidence admissibility. The  Committee deleted all reference to an “inference” on the grounds that the  deletion made the Rule flow better and easier to read, and because any  “inference” is covered by the broader term “opinion.” Courts have not made  substantive decisions on the basis of any distinction between an opinion and an  inference. No change in current practice is intended.